O’NEAL, Justice.
Plaintiff obtained a judgment in the trial court in damages against defendant and on October 1, 1953, defendant filed his petition in error with case-made attached in this court. The order overruling the motion for new trial was entered June 5, 1953. No order was made by the trial court extending the time in which .an appeal could be filed.
A motion to dismiss has been filed for the reason the appeal was not filed within three months after the . order overruling the motion for new trial or any order extending the time for appeal. The motion to dismiss must be sustained. In Roof v. Fechtel, Okl. Sup., 258 P.2d 890, we said:
“Where the petition in error with record or case made is not filed within three months after the judgment or final order made in the case and there has been no order of the trial court extending the time for appeal as provided by 12, O.S.1951 § 972, the appeal will be dismissed for lack of jurisdiction.”
Appeal dismissed.
HALLEY, C. J., JOHNSON, V. C. J., and WELCH, CORN,' DAVISON, WILLIAMS and'BLACKBIRD, JJ., ■ concur.